Detailed Action
Claims 1-20 are pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/8/21 has been considered.
Drawings
	The Drawings filed on 2/23/21 are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,6,8-12,16,18-20  rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0097755 issued to Mody et al.(Mody) in view of US 2015/0278856 issued to Khoo.
As per claims 1,11,20, Mody teaches a method/system/machine-readable non-transitory storage medium having instruction data executable by a machine to cause the machine to perform operations  comprising: one or more processors; and a non-transitory computer readable storage medium comprising instructions that when executed by the one or more processors cause the one or more processors to perform operations (Fig.1,10A,B)comprising:  in a messaging client installed at a client device, commencing loading of a web page in a web view of the messaging client(Fig.2, element 210; messaging client, Fig.4,5 para.47, messaging client can be a web browser for presenting web pages or web application received from a messaging web server);  from the web page, communicating a request for external content to an external content component of the messaging client(Fig.4,5, para.63; locate and obtaining external content item identified by a link);  using the external content component, retrieving the external content(Fig.4,5, para.63; obtaining external content item identified by a link); in the web view, receiving the external content from the messaging client(Fig.4,5, embedding the external content into a content item).
Mody does not explicitly teach causing display of the external content as part of the web page on a display device.  
Khoo explicitly teaches display of the external content as part of the web page on a display device(Fig.3b,c; para.107,111). Note that Khoo also teaches from the web page, communicating a request for external content to an external content component of the messaging client; using the external content component, retrieving the external content; in the web view, receiving the external content from the messaging client(Fig.3b,c, para.107,111; receiving heavyweight graphic and promotion page).
	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Mody of requesting, obtaining, receiving external content item identified by a link to include the teaching of Khoo of displaying content as part of a web page in order to provide the predictable result of receiving, obtaining, receiving, and displaying external content item identified by a link on a webpage of a messaging client.
One ordinary skill in the art would have been motivated to combine the teachings in order to provide marketing and advertising opportunity by sending coupons, promotion, etc,(Khoo, para.2).
As per claims 2,12, Mody in view of Khoo teaches the method/system  of claim 1,11, wherein the communicating of the request for the external content to the messaging client(Mody, Fig.4,5, para.63; locate and obtaining external content item identified by a link ), the receiving of the external content from the messaging client(Mody, Fig.4,5, para.63; locate and obtaining external content item identified by a link) and the causing of display of the external content as part of the web page(Khoo, Fig.3b,c; para.107,111 ) are facilitated by a bidirectional bridge included in the web page, the bidirectional bridge configured to facilitate interaction between the web view and the messaging client(Mody, para.30; teaches the use of API, Khoo, para.107, teaches the use of JavaScript code).  Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mody in view of Khoo to use APIs/JavaScript code in webpage in order to provide the predictable result of having API/JavaScript in webpage.  One ordinary skill in the art would have been motivated to combine the teachings in order to communicate between different applications.
As per claims 6,16, Mody in view of Khoo teaches the method/system  of claim 1,11, wherein the retrieving of the external content is via a network communication, from an external content server(Mody, Fig.1,2; para.21, receiving content from content storage, Khoo, para.23, promotions stored on network server).  Motivation to combine set forth in claim 1.
As per claims 8,18, Mody in view of Khoo teaches the method/system  of claim 1,11, wherein the operations caused by instructions executed by the one or processors further include monitoring, by a bidirectional bridge configured to facilitate interaction between the web view and the messaging client(Mody, para.30; teaches the use of API, Khoo, para.107, teaches the use of JavaScript code, shows links and promotions, it obvious to one ordinary skill in the art before the effective filing date of the claimed invention that there would be an event handler for retrieving promotions from the server, ie  when the user clicks(event) on the link or promotions, the data is retrieved from the content server) , events indicative of activation of the external content by a user of the messaging client(Mody, Fig.4,5, para.63; locate and obtaining external content item identified by a link).  Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mody in view of Khoo to use APIs/JavaScript code in webpage in order to provide the predictable result of having API/JavaScript in webpage.  One ordinary skill in the art would have been motivated to combine the teachings in order to communicate between different applications.
As per claims 9,19, Mody in view of Khoo teaches the method/system  of claim 1,11, wherein the operations caused by instructions executed by the one or processors further include automatically injecting a bidirectional bridge into the web page prior to the loading of the web page in the web view of the messaging client, the bidirectional bridge configured to facilitate interaction between the web view and the messaging client(Mody, para.30; teaches the use of API, Khoo, para.107, teaches the use of JavaScript code).  Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mody in view of Khoo to use APIs/JavaScript code in webpage in order to provide the predictable result of having API/JavaScript in webpage.  One ordinary skill in the art would have been motivated to combine the teachings in order to communicate between different applications.  
As per claim 10, Mody in view of Khoo teaches the method of claim 1, wherein the causing of the display of the external content as part of the web page comprises associating an image representing the external content with an event handler(Khoo, Fig.3b,c, para.107,111; shows links and promotions, it obvious to one ordinary skill in the art before the effective filing date of the claimed invention that there would be an event handler for retrieving promotions from the server, ie  when the user clicks(event) on the link or promotions, the data is retrieved from the content server). Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mody in view of Khoo to have an event handler for retrieving data from the server when the user request(clicks) on URL/hyperlinks.  One ordinary skill in the art would have been motivated to combine the teachings in order to provide target promotions data to the user.
Claims 3,13  rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0097755 issued to Mody et al.(Mody) in view of US 2015/0278856 issued to Khoo in view of US 2015/0269611 issued to Heffernan, et al.(Heffernan).
As per claims 3,13, Mody in view of Khoo teaches the method/system  of claim 11, however does not explicitly teach wherein the communicating of the request for the external content to the messaging client is subsequent to detecting in the web page a placeholder for the external content.  
Heffernan explicitly teaches wherein the communicating of the request for the external content to the messaging client is subsequent to detecting in the web page a placeholder for the external content(Fig.4, para.13,47 teaches retrieving external content of social media message by following links, where social media message received by the client device includes a media placeholder having a URL corresponding to externally linked media).  
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mody in view of Khoo to include the teaching of Heffernan of using placeholder for links to external content and using links to retrieve content in order to provide the predictable result of webpage with placeholder for links to external content
One ordinary skill in the art would have been motivated to combine the teachings in order to retrieve data from URLs(Heffernan, para.13).
Claims 4,5,14,15 rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0097755 issued to Mody et al.(Mody) in view of US 2015/0278856 issued to Khoo in view of US 2013/0239104 issued to Savant et al.(Savant).
As per claims 4,14, Mody in view of Khoo teaches the method/system  of claim 1,11, however does not explicitly teach wherein the external content is an install option for a further app.  
Savant explicitly teaches wherein the external content is an install option for a further app(para.56 the use of URL for downloading and installing software application).  
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mody in view of Khoo to use the method as taught by Savant of a URL for downloading and installing software application in order to provide the predictable result of using a URL for downloading and installing application.  
One ordinary skill in the art would have been motivated to combine the teachings in order to easily access application through the use of URL.  
As per claims 5,15, Mody in view of Khoo teaches the method/system  of claim 4,14, wherein the operations caused by instructions executed by the one or processors further include detecting activation of the install option for the further app(Savant, para.56, the use of URL for downloading and installing software application); and loading in the web view an app install page providing instructions for installing the further app(Savant, para.56, the use of URL for downloading and installing software application).  Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mody in view of Khoo to use the method as taught by Savant of a URL for downloading and installing software application in order to provide the predictable result of using a URL for downloading and installing application from the webpage. One ordinary skill in the art would have been motivated to combine the teachings in order to easily access application through the use of URL. 
Claims 7,17 rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0097755 issued to Mody et al.(Mody) in view of US 2015/0278856 issued to Khoo in view of US 2018/0054498 issued to Toksoz et al.(Toksoz).
As per claims 7,17, Mody in view of Khoo teaches the method/system  of claim 1,11, however does not explicitly teach wherein the external content is previously cached at the client device.  
Toksoz explicitly teaches wherein the external content is previously cached at the client device(para.39, teaches digital components of webpage are stored in the local content cache).  
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mody in view of Khoo to use the method of Toksoz of storing content on the local content cache in order to provide the predictable result of locally storing content.
  One ordinary skill in the art would have been motivated to combine the teachings in quickly retrieve content as the request does not need to be sent to the server.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 8,887,178 issued to Browne et al., teaches a messaging system use of SDK for communication.
US 11,057,321 issued to Hao et al., teaches configuring messages and acquiring interaction and recommending displaying a particular type of information.
US 2018/0246983 issued to Rathod teaches generation of different structured websites based on content.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACKHEAN TIV whose telephone number is (571)272-5654.  The examiner can normally be reached on Mon.-Thurs. 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BACKHEAN TIV/
Primary Examiner
Art Unit 2459